Citation Nr: 1137059	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for aortic valve disease, claimed as heart condition.  

2.  Entitlement to service connection for aortic valve disease, claimed as heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973, and from March 1974 to October 1981.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, a Board videoconference hearing was held before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  A May 1983 rating decision denied service connection for a heart condition, finding that the evidence did not show that the Veteran had any current cardiovascular disability.  The Veteran was notified and did not appeal the decision and it became final.

2.  Evidence received since the May 1983 rating decision includes extensive medical documentation that the Veteran has aortic valve disease.  Coupled with the evidence already of record, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, as it tends to indicate that the Veteran does have a current cardiovascular disability.   

3.  The Veteran's aortic valve disease is congenital in nature.  It pre-existed service and during service it did not increase in severity beyond the natural progress of the disease.    


CONCLUSIONS OF LAW

1.  As evidence received since the May 1983 final denial of service connection for heart condition is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for entitlement to service connection for aortic valve disease claimed as heart condition are not met.  38 U.S.C.A. §§ 1110, 1132, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Regarding the Veteran's claim to reopen, given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.  Regarding the claim for service connection on the merits, in a January 2008 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of this letter, and the opportunity for the Veteran to respond, the July 2009 statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records, the report of a VA medical examination and an expert medical opinion.  Also of record and considered in connection with the appeal is the transcript of the September 2010 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of this claim, is required.  

II.  Factual Background

The Veteran's service treatment records reveal that on January 1971 pre-induction examination, the Veteran's heart and vascular system were found to be normal.  On May 1973 separation examination, the heart and vascular system were again found to be normal, with no heart related problems noted, and the Veteran affirmatively reported that he was in excellent health. 

On subsequent January 1974 reenlistment examination, the Veteran was noted to have a low pitched systolic murmur radiating to the left axilla and a high pitched diastolic murmur around the 1st degree aortic area.  Subsequent records show a diagnosis of aortic insufficiency with symptoms such as chest pains, dizziness and shortness of breath, and the Veteran affirmatively reported that he had had a heart murmur since birth.  In September 1975, it was noted that the Veteran was not participating in physical training as he would get fatigued easily with exertion.  A September 1975 physical profile record shows that he was given a profile requiring that he not engage in any strenuous physical activity for more than 20 minutes due to his aortic insufficiency.  In September 1976, the Veteran was diagnosed with aortic valvular disease, with no evidence of myocardial infarction.  A May 1978 echocardiogram showed indirect signs of aortic valve insufficiency.  In October 1978, it was noted that the Veteran was having problems with his unit over the current status of his exercise profile.  The Veteran reported that he experienced dizziness and dyspnea with running.  He also had experienced these symptoms during treadmill testing.  The diagnostic assessment was aortic insufficiency, mild in degree and the examining medical practitioner recommended that the Veteran continue his physical training and weight reduction.  However, he did not think that the Veteran should engage in the regular physical training and standardized exertion of his unit.  Consequently, the Veteran was assigned a permanent profile to exercise at his own pace.  On August 1981 separation examination, the Veteran was noted to have a grade II/VI systolic murmur.  Otherwise, he was noted to be in good health.

Post-service, a March 1983 medical certificate shows a diagnosis of aortic insufficiency and possible angina pectoris.  The Veteran reported left chest pain radiating down the left arm, numbness and burning sensation in the mid lower back and a swollen left leg.   A subsequent April 1983 medical certificate reflects a diagnosis of presumptive angina.  

A May 1983 rating decision denied service connection for a heart condition, finding that the evidence did not show that the Veteran had any current cardiovascular disability.  

A January 1990 private cardiological evaluation reflects that the Veteran had been followed intermittently for his heart murmur since he had been discharged from service.  He currently had no cardiovascular symptoms.  His exercise capacity was good and he was working full time.  The diagnostic impression was aortic valve disease, borderline cardiomegaly and asymptomatic cardiac status.  

A February 1994 private cardiology work-up produced a diagnostic impression of "normal exam, healthy male." 

VA and private treatment records from 2000 to 2009 show that the Veteran has been receiving ongoing treatment and evaluation for cardiovascular problems.  A December 2000 private echocardiogram showed relatively mild aortic valve stenosis and conduction abnormalities consistent with second degree heart block.  A December 2000 private discharge summary shows that the Veteran was hospitalized over four days for a symptomatic second degree heart block.  A dual chamber permanent pacemaker was implanted.

On November 2001 VA examination, the Veteran reported that he was born with a heart murmur and the doctors told his parents that he would not make it out of the hospital.  He indicated that he had always been employed post-service, working as a mechanic and doing physical labor, and that he had not had any problems until two years prior when he experienced generalized weakness, tiredness, sweats and chest tightness with shortness of breath.  He subsequently passed out, was evaluated at the hospital and was diagnosed with aortic valve disease.  

Examination of the heart showed a loud systolic and diastolic murmur, which was heard best at the base and that radiated to the neck and was associated with a water hammer pulse. The examiner noted that an echocardiogram performed in November 2001 revealed an ejection fraction of 48% with moderate aortic stenosis and mild aortic insufficiency.  The Veteran also had left atrial enlargement and mild left ventricular hypertrophy.  

The examiner commented that even without seeing the Veteran's records, he suspected that the current aortic stenosis and aortic insufficiency were related to the heart murmur he was born with and diagnosed with before entering the military and at his exit examination.  The examiner noted that if the Veteran did indeed have a bicuspid aortic valve, then the aortic disease he currently had would be consistent with the natural history of this congenital abnormality.  

An October 2003 private cardiac catheterization produced a diagnostic impression of symptomatic severe calcific aortic stenosis without significant coronary artery disease.  The Veteran was recommended for aortic valve replacement.  

A November 2003 operative report shows that the Veteran underwent aortic valve replacement surgery with 3F therapeutics 25 mm valve.  

A November 2003 VA specimen report reflects analysis of the removed aortic valve.  The report indicates that the valve consisted of three leaflets, one which was slightly thickened but otherwise unremarkable and two leaflets that were fused and calcified. 

A January 2004 private echocardiography report reflects that the implantation of the bioprosthetic valve had apparently eliminated previous aortic stenosis.  Diastolic dysfunction was also no longer present.  The degree and eccentricity of aortic insufficiency was noted to be striking. 

A July 2004 VA operative note shows that the Veteran was experiencing a significant prosthetic aortic perivalvular leak.  As a result he underwent redo valve replacement surgery with a St. Jude 25 mm valve.  

An October 2004 VA echocardiogram produced findings of concentric left ventricular hypertrophy, septal hypokinesis, paradoxical septal motion, normally functioning mechanical aortic valve, trace aortic regurgitation, thickened mitral valve, trace mitral regurgitation, pacemaker lead in the right ventricle, mild tricuspid regurgitation and trace pulmonic regurgitation.  

A February 2008 VA echocardiogram produced findings of moderate concentric left ventricular hypertrophy, normal left ventricular systolic function, possible impaired left ventricle contraction, pacemaker lead in the right ventricle, normally functioning mechanical aortic valve prosthesis and trace mitral regurgitation.   

In a March 2009 letter, a treating cardiologist, Dr. E, indicated that it appeared likely that the Veteran had had a congenitally bicuspid heart valve and a history of murmur prior to entering the military although this was not noted on his induction physical.  It did appear that during his service his condition worsened and required further assessment and his abnormal valve subsequently deteriorated and subsequently had required two surgeries for valve replacement.  Although the cardiologist could not say that the Veteran's service definitely accelerated the deterioration of the valve, it was evident that the valve condition worsened during his service.  

On June 2009 VA examination the examiner noted that he had reviewed the Veteran's claims file.  He also noted that the Veteran had had a cardiac murmur for many years but apparently did not have any functional cardiac disability until 2000, when he developed an inadequate cardiac rhythm that required the insertion of an electronic cardiac pacemaker.  The examiner noted that an extremely important November 2003 VA operative report pertaining to the veteran's first operation on his diseased aortic valve indicates that inspection of the valve was notable for tri-leaflet valve with significant calcific valvular disease primarily localized to the left aortic leaflet and non-coronary sinus leaflet.  The diseased aortic valve was excised and replaced by an equine pericardial tissue heart valve.  The examiner noted that direct inspection of the original diseased valve prior to its removal was the most reliable method to determine whether a calcified aortic valve was initially a congenitally abnormal bicuspid valve or was a normal or possibly abnormal tri-leaflet valve when the Veteran was born.  

The examiner felt that the functional cardiac disease and disability that the Veteran started having in the year 2000 were rather common problems that develop in many people with advancing age.  The examiner did not see any reason to indicate that these conditions were caused or made worse by the Veteran's military service.  

During the September 2010 Board hearing, the Veteran testified that he started having trouble with his heart in 1974 and he was subsequently found to have aortic insufficiency.  As a result he was given light duty and served mostly as a driver.  He indicated that he was currently 100% disabled due to his aortic insufficiency.  He also noted that he provided the March 2009 VA cardiologist parts of his VA and military records for review prior to the cardiologist commenting on the progression of his aortic valve disease.  Additionally, he contended that he believed his aortic valve disease occurred while he was in the military.  

In a June 2011 opinion, a VA cardiologist and internist noted that the Veteran entered the service in 1971 and that the Veteran's pre-induction examination described the Veteran's cardiovascular examination as normal and did not include any auscultation findings.  The cardiologist noted that there were several possible explanations for this, including that there is a wide range in auscultation skills among physicians and the examining physician may not have heard the Veteran's murmur; the Veteran did not have a detectable murmur; or the murmur was present but the physician interpreted the finding as a flow murmur, a functional murmur that is not uncommon in younger people and is not related to any structural disease. 

The cardiologist noted that the Veteran re-enlisted in January 1974 and was diagnosed with a heart murmur.  He also noted that the Veteran was subsequently diagnosed with mild aortic insufficiency and aortic stenosis.  The Veteran had stated that he had a heart murmur since birth and in the absence of convincing evidence that the Veteran had had rheumatic heart disease or endocarditis, the cardiologist found that this was the most likely explanation for his mild aortic insufficiency/aortic sclerosis at age 23.

Regarding the Veteran's heart valve morphology and progression, the cardiologist found that the record tended to indicate that the Veteran actually did have a bicuspid heart valve with the unusual feature, fusion of the left and non-coronary cusps.  Otherwise, the Veteran's case was in several other aspects typical for bicuspid aortic valve disease.  The bicuspid valves tended to severely calcify at an earlier age than expected in calcific aortic disease, the severity of aortic stenosis and/or insufficiency in bicuspid aortic valves progresses with age, with the majority of patients requiring surgical intervention in the 6th decade of life and bicuspid valves were more common in males.  

It was the cardiologist's opinion that the Veteran had a congenital bicuspid aortic valve.  This was based on the age when the diagnosis of aortic insufficiency was made, the early suspicion of a distorted cusp morphology (echocardiogram in 1978), the lack of a plausible alternative diagnosis, the pathology report consistent with fused cusps and the age at which the patient had developed severe valve disease and required surgery.  Thus, the murmur that was found upon entrance to the Veteran's second period of service was caused by a congenital defect.  

The cardiologist also specifically found that the Veteran's valvular disease pre-existed his entrance into military service.  He noted that the first signs of the disease were certainly present in 1974 and probably earlier.  He also noted that the symptoms the Veteran complained about when he was still in service were unlikely to have been caused by the valvular heart disease that was reportedly mild at that time.  

Finally, the cardiologist found that it was not at least as likely as not that the Veteran's valvular heart disease permanently increased in severity beyond the natural progression of the disease.  The cardiologist noted that several studies had investigated the prevalence of bicuspid valves in athletes, the effect of exercise on valve morphology and hemodynamics in athletes with bicuspid aortic disease.  These studies had concluded that athletic activity does not have an additional effect on cardiac morphology in athletes with a symptomatic bicuspid aortic valve, associated with mild regurgitation, for at least 5 years.  While one study did not constitute a strong body of evidence, overall, there was no data to support the strenuous physical activity increased valvular heart disease progression.   

III.  Law and Regulations

The May 1983 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7105. Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.306(a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





IV.  Analysis

A.  Claim to reopen

As noted above, the May 1983 rating decision, a May 1983 rating decision denied service connection for a heart condition, finding that the evidence did not show that the Veteran had any current cardiovascular disability.  Subsequent medical evidence of record clearly shows that the Veteran does have a serious cardiovascular disability, diagnosed as evidence is new and material and the claim for service connection for tinnitus may be reopened.  38 C.F.R. § 3.156.  The RO had also reopened the case and considered it on the merits, so there is no prejudice to the Veteran in the Board proceeding to the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Service connection

In the instant case, the service treatment records and the medical opinion evidence of record clearly indicate that the Veteran's valvular heart disease, noted as a heart murmur on entry to his second period of service, is congenital in nature and thus, pre-existed his military service.  It was also noted, so there is no presumption of soundness.  Although the Veteran appeared to contend during his Board hearing that the valvular disease actually began in service, given the specific abnormal cardiovascular findings on entry in January 1974 and the subsequent medical conclusions that the Veteran's valvular heart disease is congenital, the weight of the evidence is clearly against a finding that the disease first became manifest in service.  Accordingly, the only remaining question is whether the Veteran's pre-existing valvular heart disease was aggravated during his active military service.  The record contains differing medical evidence as to whether such aggravation occurred.  

On one hand, the March 2009 private treating cardiologist found that although he could not say that the Veteran's service definitely accelerated the deterioration of his aortic valve, it was evident that the valve condition worsened during military service.  He did not, however, identify what he considered to be evidence of the worsening.  In fact, when seen years after service, when the murmur was noted, it was indicated that the Veteran felt fine.  

On the other hand, the June 2011 VA cardiologist specifically found that it was less likely than not that the Veteran's valvular heart disease permanently increased in severity beyond the natural progression of the disease during service, noting that there was no data to support the position that strenuous exercise increased valvular heart disease progression.  Similarly, the June 2009 VA examiner did not see any reason to indicate that the Veteran's cardiac disease and disability were caused or made worse by the Veteran's military service.

The Board notes that the March 2009 private cardiologist's opinion concerning aggravation is indefinite in nature.  While he clearly concluded that the valve condition worsened during military service, he did not conclude that the condition increased beyond the natural progress of the disease, instead indicating that he could not definitely say whether this level of increase in severity occurred.  In contrast, the June 2011 cardiologist specifically concluded that it was less likely than not that the disease increased beyond natural progression during service.  

Additionally, the June 2009 VA examiner's finding supports this latter conclusion as he affirmatively found that there was no indication that the underlying cardiac disease and disability was made worse by military service.  Further, the June 2011 cardiologist's opinion was based on an extensive review of the record and is whereas the March 2009 private cardiologist only reviewed limited portions of the record.  Also, the June 2011 cardiologist's opinion is significantly more detailed than that of the March 2009 cardiologist.  For all of these reasons, the Board attaches more weight to the conclusion of the June 2011 cardiologist and the supporting opinion of the June 2009 VA examiner.  Additionally, although the Veteran may believe that his aortic valve disease increased in severity beyond natural progression during service, as a layperson, he is not competent to provide an opinion on such a medical question.    See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
  
Accordingly, as the June 2011 cardiologist made a specific finding that the increase in severity of the Veteran's cardiovascular disability was due to the natural progression of his aortic valve disease, the presumption of aggravation is rebutted and the weight of the evidence is against a finding of service connection based on aggravation of the pre-existing aortic valve disease.  38 C.F.R. § 3.306(a).  The preponderance of the evidence is against the claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has been received, the claim for service connection for aortic valve disease may be reopened.  The appeal is granted to this extent.

Service connection for aortic valve disease, claimed as heart condition is denied.    


____________________________________________
MICHAEL D. LYON.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


